ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_09_FR.txt. 293




  OPINION INDIVIDUELLE DE M. LE JUGE AD HOC YUSUF



   I. Compétence de la Cour — II. La violation par la France de la convention
d’entraide judiciaire de 1986 en matière pénale (CEJMP) — A. La violation
par la France de l’article premier, paragraphe 1, de la convention d’entraide
judiciaire en matière pénale — B. La violation par la France des articles 2, 3,
paragraphe 1, et 17 de la convention d’entraide judiciaire en matière pénale —
III. Les atteintes à l’immunité de juridiction et à l’inviolabilité du chef de l’Etat
de Djibouti — A. La convocation à témoigner du 17 mai 2005 — B. La convo-
cation à témoigner du 14 février 2007.

   1. Même si j’ai voté en faveur des alinéas a), b) et c) du point 1, et de
l’alinéa a) du point 2 du dispositif, je suis en désaccord avec la Cour sur
des points essentiels de la décision, s’agissant notamment de la question
de la compétence ratione temporis de la Cour, de l’étendue des violations
par la France de la convention d’entraide judiciaire en matière pénale du
27 septembre 1986, et des atteintes à l’immunité, à l’inviolabilité, à l’hon-
neur et à la dignité du chef de l’Etat djiboutien.


                          I. COMPÉTENCE DE LA COUR

   2. Je souscris aux alinéas a) et b) du point 1 du dispositif, dans les-
quels la Cour dit qu’elle a compétence pour statuer non seulement sur le
différend relatif à l’exécution de la commission rogatoire adressée par la
République de Djibouti à la France le 3 novembre 2004, mais aussi sur
celui concernant les convocations à témoigner adressées au président de
la République de Djibouti le 17 mai 2005 et à deux hauts fonctionnaires
djiboutiens les 3 et 4 novembre 2004 et le 17 juin 2005. Je souscris éga-
lement à l’alinéa c) du point 1 du dispositif, dans lequel la Cour dit
qu’elle a compétence pour statuer sur le différend relatif à la convocation
à témoigner adressée au président de la République de Djibouti le
14 février 2007. Je suis en revanche en désaccord sur le raisonnement qui
a conduit la Cour à la formulation de cette conclusion. Par ailleurs, je ne
souscris pas à l’alinéa d) du point 1 du dispositif car j’estime que la Cour
avait compétence pour connaître du différend relatif aux mandats d’arrêt
délivrés le 27 septembre 2006 à l’encontre de deux hauts fonctionnaires
djiboutiens.
   3. Le raisonnement de la Cour présente des incohérences tant sur le
plan de la logique que sur celui du droit. La Cour fait valoir que sa com-
pétence pour connaître de faits postérieurs à la date du dépôt de la
requête est déterminée par ce que la France a expressément accepté dans
sa lettre du 25 juillet 2006. Le consentement de la France ne vaudrait

120

294 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

« « qu’aux fins de l’affaire » », c’est-à-dire « « pour le différend qui fait
l’objet de la requête et dans les strictes limites des demandes formulées
dans celle-ci par la République de Djibouti » » (arrêt, par. 88). Estimant
qu’« on ne trouve, dans la requête de Djibouti, aucune demande portant
sur les mandats d’arrêt » (ibid., par. 88) délivrés à l’encontre des hauts
fonctionnaires djiboutiens le 27 septembre 2006, la Cour conclut qu’elle
n’a pas compétence pour en connaître. Elle parvient pourtant à la conclu-
sion inverse s’agissant de la convocation adressée au président de la Répu-
blique de Djibouti le 14 février 2007 — fait également postérieur à la date
de dépôt de la requête — dans la mesure où celle-ci « n’[est] qu’une simple
répétition de la précédente, quoique la forme en eût été rectifiée » (ibid.,
par. 91).
   4. Pour la Cour,
      « ce qui est décisif ... pour répondre à la question de savoir si elle est
      compétente pour connaître des demandes relatives [aux mandats
      d’arrêt délivrés à l’encontre des hauts fonctionnaires djiboutiens]
      n’est pas sa jurisprudence relative aux notions de « continuité » et de
      « connexité », qui constituent des critères pertinents pour déterminer
      les limites ratione temporis de sa compétence, mais ce que la France
      a expressément accepté dans sa lettre du 25 juillet 2006 » (ibid.,
      par. 88).
La Cour se fonde pourtant sur ce même critère de « connexité » pour éta-
blir sa compétence pour examiner la convocation à témoigner adressée au
président djiboutien le 14 février 2007.
   5. Il ne fait pas de doute que la juridiction de la Cour est basée sur le
consentement des Parties et « ne saurait subsister en dehors des limites
dans lesquelles ce consentement a été donné... » (affaire des Concessions
Mavrommatis en Palestine, arrêt no 2 du 30 août 1924, C.P.J.I., série A
no 2, p. 16). La Cour semble toutefois affirmer que, lorsque le consente-
ment est donné sur la base du forum prorogatum, prévu à l’article 38,
paragraphe 5, de son Règlement, la détermination de sa compétence doit
obéir à des critères complètement différents de ceux qui doivent être uti-
lisés pour les autres modes d’expression du consentement à sa juridiction.
J’estime, pour ma part, que le fait qu’un consentement ait été donné sur
la base de l’article 38, paragraphe 5, du Règlement n’affecte pas la per-
tinence des critères que la Cour a, par le passé, considérés comme décisifs
pour la détermination de sa compétence ratione temporis à l’égard de
faits ou d’événements postérieurs à la date du dépôt de la requête.
   6. La Cour a ainsi constamment reconnu que sa compétence pour
connaître de faits postérieurs à la date de dépôt d’une requête était condi-
tionnée, d’une part, par l’existence d’un lien étroit entre ces faits et ceux
relevant déjà de sa compétence et, d’autre part, par l’absence d’un effet
transformateur de ces faits sur la nature du différend (voir notamment
Certaines terres à phosphates à Nauru (Nauru c. Australie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1992, p. 266, par. 67 ; Temple de Préah
Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 36 ;

121

295 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

Compétence en matière de pêcheries (République fédérale d’Allemagne
c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 203, par. 72).
   7. Ces critères sont applicables en l’espèce. Il ne fait pas de doute en
effet que les mandats d’arrêt délivrés à l’encontre des hauts fonction-
naires djiboutiens sont des faits découlant directement des questions qui
font l’objet de la requête, et plus particulièrement de celles relatives à
l’immunité des hauts fonctionnaires djiboutiens. Les mandats d’arrêt sus-
visés ont été délivrés consécutivement au refus des deux hauts fonction-
naires djiboutiens de déférer aux convocations à témoigner en tant que
témoins assistés qui leur avaient été adressées les 3 et 4 novembre 2004,
puis le 17 juin 2005. La Cour admet ainsi que, d’après la législation fran-
çaise (article 109 du Code de procédure pénale français), une personne
convoquée en qualité de témoin « est dans l’obligation de se présenter
devant le juge sous peine d’y être contraint[e] par la force publique ... au
moyen d’un mandat d’arrêt émis à son encontre » (arrêt, par. 184). La
Cour refuse toutefois d’en tirer les conséquences dans le sens du constat
de l’existence d’une « connexité » entre le refus de déférer aux convoca-
tions à témoigner et l’émission des mandats d’arrêt. Il est pourtant clair
que ces mandats d’arrêt représentaient un moyen d’exécuter les convoca-
tions à témoigner au sujet desquelles Djibouti avait soutenu, dans sa
requête, qu’elles violaient les obligations internationales liant la France
en matière d’immunités. Ces mandats d’arrêt, bien qu’ils aient été délivrés
postérieurement à la date du dépôt de la requête, relèvent donc bien de la
compétence ratione temporis de la Cour.
   8. La Cour a d’ailleurs appliqué le critère de « connexité » dans le cas
d’espèce au sujet de la convocation à témoigner adressée au chef de l’Etat
djiboutien le 14 février 2007. Elle a jugé que cette convocation était iden-
tique « en substance » à la convocation du 17 mai 2005, car elle « portait
sur la même affaire », « émana[it] du même juge » et « concernait la même
question juridique » (ibid., par. 91). Il existait donc un lien étroit entre la
convocation du 14 février 2007 et celle du 17 mai 2005. La Cour ayant
par ailleurs reconnu qu’elle était compétente pour connaître de la pre-
mière convocation, il ne pouvait raisonnablement en être autrement
s’agissant de la seconde. La Cour aurait donc dû offrir le même traite-
ment aux deux faits postérieurs à la date du dépôt de la requête (les man-
dats d’arrêt délivrés à l’encontre des deux hauts fonctionnaires djiboutiens
et la convocation du 14 février 2007 adressée au chef de l’Etat djiboutien)
et affirmer sa compétence pour en connaître.


      II. LA VIOLATION PAR LA FRANCE DE LA CONVENTION D’ENTRAIDE
             JUDICIAIRE DE 1986 EN MATIÈRE PÉNALE (CEJMP)


   9. J’ai voté en faveur de l’alinéa a) du point 2 du dispositif, dans
lequel la Cour dit que la France a manqué à son obligation internationale
au titre de l’article 17 de la convention d’entraide judiciaire en matière
pénale. J’estime toutefois que la France a également violé d’autres dispo-

122

296 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

sitions de la convention, notamment ses articles premier, paragraphe 1, 2,
alinéa c), et 3, paragraphe 1. J’en exposerai les raisons ci-dessous.

      A. La violation par la France de l’article premier, paragraphe 1,
          de la convention d’entraide judiciaire en matière pénale
   10. Il résulte des termes de l’article premier, paragraphe 1, de la
convention d’entraide judiciaire en matière pénale que les deux parties
s’engagent
      « à s’accorder mutuellement, selon les dispositions de la ... conven-
      tion, l’entraide judiciaire la plus large possible dans toute procédure
      visant des infractions dont la répression est, au moment où l’entraide
      est demandée, de la compétence des autorités judiciaires de l’Etat
      requérant ».
L’engagement à « s’accorder mutuellement ... l’entraide judiciaire la plus
large possible » constitue une obligation essentielle des Etats parties à la
convention qui doit être appréciée à la lumière de l’objet et du but
de celle-ci. En effet, la convention a pour objet et pour but de faci-
liter « l’entraide judiciaire » [« mutual assistance » en anglais] en matière
pénale. La mise en œuvre de cette obligation doit se faire de manière
réciproque et sur une base d’égalité et de coopération entre les deux
parties.
   11. L’expression « la plus large possible » caractérise l’étendue de
l’entraide judiciaire que chaque partie s’engage à accorder à l’autre par-
tie. Elle vise la coopération la plus ouverte et la plus complète possible,
en ce qui concerne tant les conditions nécessaires à la réalisation de
l’entraide que l’exécution matérielle de certaines formes d’entraide, telles
les commissions rogatoires. L’expression « s’accorder mutuellement » ren-
voie, pour sa part, à l’obligation de réciprocité qui incombe aux parties à
la convention. Elle signifie que chaque partie qui s’acquitte de bonne foi
de son obligation de coopération est en droit d’attendre de l’autre une
conduite similaire.
   12. La Cour admet que « l’article premier de la convention de 1986
prévoit que les obligations qu’elle énonce seront mises en œuvre de façon
mutuelle » (arrêt, par. 119). Elle considère pourtant que « Djibouti ne
peut se fonder sur le principe de réciprocité pour demander l’exécution de
la commission rogatoire internationale qu’il a introduite auprès des auto-
rités judiciaires françaises » (ibid.). Même si l’on considérait qu’une dis-
tinction était à opérer entre la mise en œuvre des obligations « de façon
mutuelle » et « de façon réciproque », ce qui n’est pas le cas, force est de
constater que la France n’a pas, dans la présente espèce, rempli son obli-
gation d’accorder à Djibouti « l’entraide judiciaire la plus large possible »,
comme le prévoit l’article premier de la convention.
   13. La France a refusé, à deux reprises, d’accéder à une demande
d’entraide judiciaire en provenance de Djibouti dans le cadre de l’affaire
Borrel. La première demande, présentée par le procureur de la Répu-

123

297 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

blique de Djibouti le 17 juin 2004, a été refusée par les autorités fran-
çaises au motif qu’elle aurait été effectuée « en dehors du champ » de la
convention et « en méconnaissance de ses dispositions » (arrêt, par. 25).
Cette affirmation ne reflète pourtant pas la réalité.
   14. D’après l’article premier de la convention, les deux parties s’enga-
gent à « s’accorder mutuellement » « l’entraide judiciaire la plus large pos-
sible » dans « toute procédure visant des infractions dont la répression est,
au moment où l’entraide est demandée, de la compétence des autorités
judiciaires de l’Etat requérant ». L’on peut, par ailleurs, déduire des
termes de l’article 13 de la convention que les demandes d’entraide judi-
ciaire peuvent revêtir différentes formes, la commission rogatoire repré-
sentant l’une d’elles. L’article 13, paragraphe 1, énonce, pour sa part,
que les demandes d’entraide doivent contenir les indications suivantes :
l’autorité dont émane la demande, l’objet et le motif de la demande,
l’identité et la nationalité de la personne en cause (dans la mesure du
possible), ainsi que le nom et l’adresse du destinataire s’il y a lieu ou le
plus grand nombre de renseignements permettant son identification et
sa localisation. L’article 13, paragraphe 2, exige le respect de conditions
supplémentaires dans le cas où la demande d’entraide revêt la forme
d’une commission rogatoire. Il s’agit, en particulier, de la mention de
l’inculpation et d’un exposé sommaire des faits.
   15. La première demande d’entraide judiciaire formulée par Djibouti
le 17 juin 2004 respectait les formes prescrites par l’article 13, alinéa 1, de
la convention. La France a toutefois refusé d’accéder à cette demande et
a insisté pour qu’elle prenne la forme d’une commission rogatoire inter-
nationale. Il semblerait que, par souci de coopération, Djibouti ait accepté
de présenter, le 3 novembre 2004, sa seconde demande sous cette forme.
Cette dernière a également été refusée par les autorités françaises.
   16. S’il est vrai qu’un Etat partie peut refuser d’accéder à une demande
d’entraide judiciaire, un tel refus ne peut être qu’exceptionnel et devra en
tout état de cause être dûment motivé. Tel n’a pas été le cas en l’espèce.
En l’absence de réciprocité et de coopération mutuelle, la convention ne
serait plus une convention d’entraide judiciaire, mais un instrument
d’assistance à l’une des deux parties. Elle serait en effet vidée de
toute signification et ne répondrait plus que pour l’une des deux parties
seulement (en l’occurrence, la France) à l’objet pour lequel elle a été
conclue.
   17. La nécessité que les deux parties se conforment à l’obligation fon-
damentale et réciproque de s’« accorder mutuellement l’entraide judiciaire
la plus large possible » relève donc de l’essence même de la convention.
Djibouti était en droit d’exiger l’exécution de la commission rogatoire
introduite auprès des autorités judiciaires françaises sur le fondement du
principe de réciprocité posé à l’article premier, paragraphe 1, de la
convention d’entraide, dès lors qu’il avait lui-même accordé l’entraide
judiciaire la plus large possible à la France en exécutant les trois commis-
sions rogatoires demandées par les autorités françaises dans l’affaire
Borrel.

124

298 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

  B. La violation par la France des articles 2, 3, paragraphe 1, et 17
       de la convention d’entraide judiciaire en matière pénale

 18. L’article 3, paragraphe 1, de la convention d’entraide judiciaire en
matière pénale pose le principe suivant :
         « L’Etat requis fera exécuter, conformément à sa législation, les
      commissions rogatoires relatives à une affaire pénale qui lui seront
      adressées par les autorités judiciaires de l’Etat requérant et qui ont
      pour objet d’accomplir des actes d’instruction ou de communiquer
      des pièces à conviction, des dossiers ou des documents. » (Les ita-
      liques sont de moi.)
   19. La Cour constate qu’« il doit être satisfait à l’obligation d’exécuter
les commissions rogatoires internationales, visée à l’article 3 de la conven-
tion de 1986, dans le respect de la procédure prévue par la législation de
l’Etat requis » (arrêt, par. 123). Elle en déduit que « le sort qui doit être
réservé à la demande d’entraide judiciaire en matière pénale dépend ... de
la décision des autorités nationales compétentes, selon la procédure pré-
vue par la législation de l’Etat requis » (ibid.). La Cour s’abstient pour-
tant d’examiner si la France a rempli ses obligations au titre de l’article 3
de la convention de 1986, et plus particulièrement si elle a exécuté la com-
mission rogatoire délivrée par Djibouti dans le respect de la procédure
prévue par la législation française.
   20. L’article 3, paragraphe 1, de la convention représente un cas ty-
pique de renvoi du droit international au droit interne. Il en est ainsi lors-
que le droit international fait du respect du droit interne une condition de
son application. En l’occurrence, l’article 3, paragraphe 1, de la conven-
tion impose à Djibouti et à la France l’obligation d’exécuter leurs com-
missions rogatoires respectives en conformité avec leurs législations res-
pectives. La conformité avec le droit interne est pertinente sous l’angle de
la responsabilité internationale « parce que la règle de droit international
la rend pertinente, par exemple en intégrant la norme de conformité avec
le droit interne dans la norme internationale applicable ou un aspect de
celle-ci » (« Commentaires, article 3 des articles de la CDI sur la respon-
sabilité de l’Etat », in J. Crawford, Les articles de la CDI sur la respon-
sabilité de l’Etat, Paris, Pedone, 2003, p. 107). Le respect des dispositions
de la convention d’entraide judiciaire franco-djiboutienne, et plus parti-
culièrement de celles relatives aux commissions rogatoires, est condi-
tionné par le respect de la procédure pénale française y relative. Le non-
respect de sa procédure pénale par la France peut donc engager sa
responsabilité internationale.
   21. La Cour est compétente pour rechercher si la procédure prescrite
par le droit interne (dans ce cas, le Code de procédure pénale français) a
été observée dans la décision du refus d’exécution par la France de la
commission rogatoire requise par Djibouti. Si, d’ordinaire, il n’appartient
pas aux juridictions internationales de vérifier le respect du droit interne
par les autorités nationales, il en va autrement dans les cas où une

125

299 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

convention renvoie directement à ce droit. Dans ces cas, le non-respect
des procédures de droit interne entraîne la violation de la convention, et
la Cour, dans le cas où elle est saisie par les parties à une telle convention,
peut et doit exercer un certain contrôle. Dans le présent arrêt, la Cour n’a
pourtant pas procédé à un tel contrôle.
   22. En l’espèce, la licéité du comportement de la France aurait dû être
évaluée sur la base de la conformité de celui-ci avec les procédures pré-
vues par sa législation interne. Or, la France n’a pas agi en conformité
avec ces procédures, en particulier pour ce qui concerne l’autorité dont
relève, d’après le Code de procédure pénale français, le pouvoir d’appré-
ciation des notions d’atteinte à la souveraineté, à la sécurité et à l’ordre
public. En effet, le Code de procédure pénale français ne prévoit pas la
possibilité pour le juge d’instruction de rejeter, de sa seule initiative, une
demande d’entraide de nature à porter atteinte à l’ordre public et aux
intérêts essentiels de la France, ou d’apprécier l’incidence d’une telle
demande sur ces intérêts, même s’il peut soumettre, sur la base de l’ar-
ticle 694-9 du Code de procédure pénale, l’utilisation des informations
qu’il transmet à des conditions déterminées.
   23. La disposition pertinente à laquelle le renvoi est opéré par l’ar-
ticle 3, paragraphe 1, de la convention, au cas où une demande d’entraide
judiciaire internationale est considérée de nature à porter atteinte à
l’ordre public ou aux intérêts essentiels de la France, est l’article 694-4 du
Code de procédure pénale français. D’après cette disposition,
      « si l’exécution d’une demande d’entraide émanant d’une autorité
      judiciaire étrangère est de nature à porter atteinte à l’ordre public ou
      aux intérêts essentiels de la nation, le procureur de la République
      saisi de cette demande ou avisé de cette demande en application du
      troisième alinéa de l’article 694-1 la transmet au procureur général
      qui détermine, s’il y a lieu, d’en saisir le ministre de la justice et
      donne, le cas échéant, avis de cette transmission au juge d’instruc-
      tion. S’il est saisi, le ministre de la justice informe l’autorité requé-
      rante, le cas échéant, de ce qu’il ne peut être donné suite, totalement
      ou partiellement, à sa demande... »
   24. Il ressort de cette disposition que, dans l’hypothèse où le procureur
de la République estime qu’une demande d’entraide judiciaire « est de
nature à porter atteinte à l’ordre public ou aux intérêts essentiels de la
nation », il transmet celle-ci au procureur général. Ce dernier, s’il consi-
dère que cet avis est fondé, saisit le ministre de la justice, qui prend, en
fonction des informations dont il dispose, la décision de donner ou non
suite à la demande d’entraide. Il appartient donc au ministre de la justice,
et à lui seul, de déterminer si la demande est de nature à porter atteinte à
l’ordre public ou aux intérêts essentiels de la France. Le juge d’instruc-
tion n’intervient à aucun stade de cette décision : il ne lui appartient ni de
saisir le ministre de la justice ni de refuser l’exécution de l’entraide judi-
ciaire, lorsque la demande de l’Etat requérant est considérée comme étant
de nature à porter atteinte à la souveraineté ou à d’autres intérêts essen-

126

300 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

tiels de la France. Tout au plus peut-il être informé de la transmission de
la demande du procureur de la République au procureur général si la
demande le concerne.
   25. La décision d’exécuter ou non une demande d’entraide judiciaire
de nature à porter atteinte à l’ordre public et aux intérêts essentiels de la
France ne relève donc pas de la compétence d’un juge d’instruction.
Aussi le gouvernement apprécie-t-il seul l’opportunité de transmettre ou
de refuser de transmettre les pièces d’exécution à l’Etat requérant. Le
contrôle des juridictions françaises porte seulement sur la régularité, au
regard des règles de procédure françaises, des actes d’instruction exécutés
à la demande des autorités étrangères. En effet, les juridictions françaises
se sont reconnu un certain pouvoir de contrôle des actes exécutés en
France sur commission rogatoire internationale. Le contrôle fut expres-
sément consacré dans un arrêt du 24 juin 1997 de la chambre criminelle
de la Cour de cassation française. En l’espèce, la chambre criminelle a
reconnu le principe selon lequel les modalités d’exécution en France
d’une commission rogatoire internationale sont soumises aux formes pré-
vues par la législation de l’Etat requis. Elle en a déduit le contrôle, par les
juridictions de cet Etat, de la régularité de l’exécution des commissions
rogatoires internationales.
   26. La chambre criminelle s’est également prononcée sur l’étendue des
pouvoirs du juge d’instruction en matière de refus d’exécution d’une com-
mission rogatoire internationale. Dans un arrêt du 30 mars 1999, elle a
considéré que le juge d’instruction chargé d’exécuter une commission
rogatoire délivrée en application de la convention franco-sénégalaise
d’entraide judiciaire en matière pénale avait excédé ses pouvoirs en refu-
sant d’effectuer les actes demandés en raison de la nature politique des
infractions poursuivies. La solution retenue par la haute juridiction fran-
çaise semble signifier que le juge d’instruction requis n’avait pas à porter
d’appréciation sur ce point. La décision de rejeter une demande d’entraide
judiciaire relèverait donc ainsi exclusivement de la compétence du mi-
nistre de la justice. Il serait donc possible de soutenir que : « Seule devrait
échapper au juge délégué l’appréciation, assez peu juridique, tenant aux
incidences possibles de l’entraide sur la sécurité, l’ordre public ou les
intérêts essentiels de la nation. » (Voir Etude de M. F. Desportes,
conseiller référendaire à la Cour de cassation, site Internet : http ://www.
courdecassation.fr/article5791.html.)
   27. Dans le cas d’espèce, le procureur de la République de Paris a
interprété l’article 694-4 du Code de procédure pénale de cette façon
lorsqu’il a déclaré que le juge d’instruction chargé de la commission roga-
toire internationale ne pouvait émettre qu’un avis quant à la compatibi-
lité des mesures sollicitées avec l’ordre public et les intérêts essentiels de la
nation, la décision de ne pas donner suite à une commission rogatoire
relevant du ministère de la justice. Le procureur général a confirmé cette
interprétation en soutenant que seule l’autorité ministérielle était compé-
tente pour déterminer si la demande d’entraide pouvait porter atteinte
aux intérêts essentiels de la France, le magistrat instructeur ne disposant

127

301 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

pas de pouvoir de décision en matière d’entraide internationale. La
chambre d’instruction de la cour d’appel de Paris a elle-même déclaré,
dans son arrêt du 19 octobre 2006, que les autorités gouvernementales
étaient les seules compétentes pour apprécier les notions d’atteinte à la
souveraineté, à la sécurité, à l’ordre public ou aux autres intérêts essen-
tiels de la nation. Elle a ajouté que les dispositions de l’article 694-4 du
Code de procédure pénale :
      « mett[aien]t en place les conditions qui permettent à l’autorité gou-
      vernementale d’apprécier in fine, au regard de l’ordre public ou des
      intérêts essentiels de la nation, si elle doit s’opposer ou donner satis-
      faction à la demande d’entraide étrangère, par la transmission ou
      non des pièces d’exécution » (voir contre-mémoire de la France,
      annexe XI).
   28. La demande d’entraide judiciaire djiboutienne a été transmise par
le ministère des affaires étrangères de Djibouti au ministère des affaires
étrangères français par le biais de l’ambassade de France à Djibouti. La
demande a ensuite été communiquée au procureur de la République de
Paris. Le directeur des affaires criminelles et des grâces du ministère de la
justice aurait déjà, à ce stade, attiré l’attention de ce dernier sur la néces-
sité d’exclure du dossier les pièces susceptibles de porter atteinte à la sou-
veraineté, à la sécurité, à l’ordre public ou à d’autres intérêts essentiels
de la France, en application de l’article 2, alinéa c), de la convention
d’entraide judiciaire franco-djiboutienne. Il ressort toutefois d’une lettre
datée du 27 janvier 2005 et adressée par le cabinet du ministre de la jus-
tice français aux autorités djiboutiennes que celui-ci aurait déclaré avoir
demandé à ce que « tout soit mis en œuvre pour que la copie du dossier de
l’instruction judiciaire relative au décès de M. Bernard Borrel soit trans-
mise au ministre de la justice ... de la République de Djibouti avant la fin
du mois de février 2005 ».
   29. Il aurait en outre « demandé au procureur de Paris de faire en sorte
que ce dossier ne connaisse aucun retard non justifié ». Le 8 février 2005,
le juge d’instruction français a refusé la transmission du dossier « Borrel »
au motif que celle-ci était de nature à porter atteinte aux intérêts fonda-
mentaux de la France, en application de l’article 2, alinéa c), de la
convention bilatérale de 1986. Le 6 juin 2005, l’ambassadeur de France à
Djibouti a informé le ministre djiboutien des affaires étrangères que la
France n’était pas en mesure de faire exécuter la commission rogatoire
internationale.
   30. Il ressort de l’examen de ces éléments que la décision du refus de
l’entraide judiciaire n’a pas été prise par la personne compétente en droit
français, cela en violation des articles 3, paragraphe 1, et 2, alinéa c), de
la convention. Le juge d’instruction n’était pas fondé à apprécier les inté-
rêts fondamentaux de la France auxquels l’exécution de la commission
rogatoire pouvait porter préjudice et refuser la demande d’entraide sur
cette base. Le Code de procédure pénale français, auquel renvoie l’ar-
ticle 3, paragraphe 1, de la convention, ne prévoit en effet pas la possibilité

128

302 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

pour le juge d’instruction de rejeter de sa seule initiative une demande
d’entraide même s’il peut soumettre, sur la base de l’article 694-9 du Code
de procédure pénale, l’utilisation des informations qu’il transmet à des
conditions déterminées. Le droit pénal français ne prévoit pas que le juge
d’instruction puisse s’opposer à la transmission desdites informations ni
même que son avis soit sollicité sur ce point. Cette décision du juge d’ins-
truction par lettre du 8 février 2005 aurait ensuite été transmise aux auto-
rités djiboutiennes par lettre du 31 mai 2005. Les termes de la lettre
laissent toutefois penser que le ministère de la justice s’est en fait contenté
de faire connaître aux autorités djiboutiennes la décision du juge d’ins-
truction français de refuser la transmission du dossier Borrel sur le fon-
dement de l’article 2, alinéa c), de la convention d’entraide. Il n’aurait
donc pas décidé lui-même de refuser cette transmission. La lettre est rédi-
gée en ces termes :
        « Après un examen attentif, le juge d’instruction a, par décision
      judiciaire non susceptible de recours, estimé que l’article 2 c) de la
      convention franco-djiboutienne d’entraide pénale du 27 septembre
      1986 devait recevoir application et ne permettait pas de réserver une
      réponse favorable à la demande de vos autorités judiciaires. Je ne
      puis que vous faire part de cette décision souveraine de l’autorité
      judiciaire compétente. » (Contre-mémoire de la France, annexe V.)

   La Cour a, en tout état de cause, considéré qu’elle « n’[était] pas en
mesure de prendre en considération ce document dans l’examen de la pré-
sente affaire » pour les raisons suivantes : la France n’aurait pas allégué
que cette lettre aurait « été remise à l’ambassadeur de Djibouti à Paris ou
à l’un de ses collaborateurs par les voies diplomatiques usuelles », elle
n’aurait pas apporté la preuve que cette lettre « aurait été envoyée par la
voie postale ou acheminée par porteur », enfin, elle n’aurait pas fourni « la
preuve que le départ de la lettre aurait été enregistré dans un bureau
d’ordre du ministère de la justice ou du ministère des affaires étrangères,
selon la pratique en usage au sein des administrations françaises » (arrêt,
par. 143).
   31. La dernière lettre dans laquelle le refus d’entraide judiciaire a été
évoqué est la lettre adressée par l’ambassadeur de France à Djibouti au
ministre djiboutien des affaires étrangères. Dans cette lettre, datée du
6 juin 2005, l’ambassadeur affirmait que, « [a]près consultation de [ses]
autorités », la France n’était pas en mesure de donner suite à cette
demande d’entraide judiciaire. Cette lettre ne faisait pas apparaître les
motifs pour lesquels la France refusait d’accorder l’entraide.
   32. Il apparaît en conséquence que, par sa lettre du 6 juin 2005, la
France a violé les articles 3, paragraphe 1, et 2, alinéa c), de la conven-
tion, dans la mesure où elle a fait connaître aux autorités djiboutiennes le
refus du juge d’instruction de donner suite à la demande d’entraide, alors
que cette autorité n’était pas compétente pour prendre une telle décision.
   33. La France a en outre violé l’article 17 de la convention, dans la

129

303 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

mesure où la lettre du 6 juin 2005 était dépourvue de toute motivation. Si
cette disposition figure dans une section de la convention séparée de celle
où figure l’article 2, cela ne veut pas dire qu’il n’y a pas de lien direct et
effectif entre les deux dispositions en question, car il s’agit d’une disposi-
tion commune à toutes les formes d’entraide judiciaire prévues par la
convention. En effet, l’article 2 n’est pas la seule disposition de la conven-
tion qui prévoit la possibilité de refuser l’entraide judiciaire. Par exemple,
l’article 5 prévoit que l’Etat requis « pourra surseoir à la remise des
objets, dossiers ou documents dont la communication est demandée, s’ils
lui sont nécessaires pour une procédure pénale en cours ». L’article 10 sur
le transfèrement est même plus spécifique et prévoit que le transfèrement
pourra être refusé sous certaines conditions. Donc, l’article 17 s’applique
à toutes les dispositions prévoyant un refus éventuel et dispose que « tout
refus d’entraide judiciaire » (qu’il soit de nature générale ou de nature
spécifique) doit être motivé. Si le refus n’est pas motivé, il constitue une
violation de la convention. Le non-respect de l’article 17 par la France
entraîne donc une violation de l’article premier de la convention, étant
donné que la France ne peut se prévaloir de l’article 2, alinéa c), sans
donner les raisons de son refus.
   34. Par ailleurs, tout refus non motivé conformément à l’article 17 de
la convention ne peut produire d’effets juridiques. La coopération et
l’assistance mutuelle que Djibouti était en droit d’attendre en vertu de la
convention ne sont satisfaites ni par la lettre du 31 mai 2005, qui ne doit
pas être prise en considération, ni par celle du 6 juin 2005, dans laquelle
l’ambassadeur de France à Djibouti a écrit au ministre des affaires étran-
gères djiboutien ce qui suit : « je suis au regret de vous informer que nous
ne sommes pas en mesure de donner suite à cette demande ». La simple
référence par la France, dans la lettre du 31 mai 2005, à l’article 2, ali-
néa c), de la convention, ainsi que le refus pur et simple contenu dans la
lettre du 6 juin 2005, constituent un manquement à ses obligations inter-
nationales au titre de l’article premier et de l’article 17 de la convention,
étant donné que ni l’obligation de « s’accorder mutuellement ... l’entraide
judiciaire la plus large possible » ni celle de motiver tout refus n’ont été
respectées.
   35. Je regrette que la Cour n’ait pas voulu relever ces violations de la
convention qui engagent la responsabilité internationale de la France, et
qu’elle ait décidé de rejeter les conclusions présentées par la République
de Djibouti concernant la violation par la France des règles afférentes à
l’entraide judiciaire prévues par la convention de 1986, abstraction faite
de sa conclusion à l’alinéa a) du point 2 du dispositif sur le manquement
par la France à son obligation au titre de l’article 17 de la convention. La
constatation par la Cour de l’ensemble des violations décrites ci-dessus
aurait pu contribuer au retour des deux Etats à une meilleure coopéra-
tion dans leurs relations, en général, ainsi qu’à une assistance mutuelle
plus efficace en matière judiciaire et sur des bases juridiques plus claires.
Le fait que ces deux Etats aient voulu soumettre leur différend à la Cour
par consentement mutuel et par la voie du forum prorogatum témoigne

130

304 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

de leur volonté de trouver une solution intégrale et définitive à ce diffé-
rend dans le but de renforcer les liens traditionnels d’amitié entre les deux
pays.

 III. LES ATTEINTES À L’IMMUNITÉ DE JURIDICTION ET À L’INVIOLABILITÉ
                   DU CHEF DE L’E
                                u TAT DE DJIBOUTI
   36. La Cour traite des atteintes aux immunités et à l’inviolabilité du
chef de l’Etat de Djibouti comme des faits appartenant au passé et pré-
sentés à la Cour seulement pour des raisons historiques. Les convoca-
tions à témoin adressées au chef de l’Etat djiboutien en 2005 et 2007
n’ont jamais été retirées par les autorités judiciaires françaises. Donc, au
lieu de dire dans les motifs de l’arrêt que « des excuses s’imposaient », la
Cour aurait dû inclure l’exigence des excuses dans le dispositif même de
l’arrêt et demander à la France de retirer les deux convocations. Il y a en
effet eu violation par la France de ses obligations internationales relatives
à l’immunité de juridiction et à l’inviolabilité du chef d’Etat de Djibouti,
violation qui méritait une décision ferme et claire de la part de la Cour,
cela afin d’éviter la continuation de celle-ci ainsi que sa répétition dans
l’avenir.
   37. La valeur coutumière de l’immunité du chef d’Etat à l’étranger a
été reconnue par plusieurs conventions. Ainsi, l’article 21, alinéa 1, de la
convention sur les missions spéciales et l’article 3, alinéa 2, du projet
d’articles sur les immunités juridictionnelles des Etats et de leurs biens
reconnaissent expressément l’immunité conférée par le droit international
général aux chefs d’Etat. La convention de Vienne sur les relations diplo-
matiques du 18 avril 1961 ne contient aucune disposition consacrée en
particulier aux chefs d’Etat. Toutefois, elle codifie de nombreux aspects
du statut dont jouissent les agents diplomatiques lorsqu’ils se trouvent
dans l’Etat accréditaire. Or, les chefs d’Etat sont, par définition, les plus
hauts représentants des Etats qu’ils dirigent. Par conséquent, les règles
présentes dans cette convention peuvent s’appliquer dans de nombreux
cas à ces derniers. L’article 29 de cette convention dispose en particulier
ce qui suit :
        « La personne de l’agent diplomatique est inviolable. Il ne peut
     être soumis à aucune forme d’arrestation ou de détention. L’Etat
     accréditaire le traite avec le respect qui lui est dû, et prend toutes
     mesures appropriées pour empêcher toute atteinte à sa personne, sa
     liberté et sa dignité. »
   38. L’immunité reconnue aux chefs d’Etat peut être de différents types :
l’inviolabilité personnelle, l’immunité de juridiction et l’immunité d’exé-
cution. L’inviolabilité et l’immunité de juridiction pénale du chef d’Etat
visent, en particulier, à empêcher celui-ci de faire l’objet de mesures de
contrainte lorsqu’il est en visite à l’étranger. L’article premier de la réso-
lution de l’Institut de droit international du 26 août 2001 résume assez
clairement ce type d’immunité :

131

305 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

         « La personne du chef d’Etat est inviolable sur le territoire d’un
      Etat étranger. Elle ne peut y être soumise à aucune forme d’arresta-
      tion ou de détention. Les autorités de celui-ci traitent ce chef d’Etat
      avec le respect qui lui est dû et prennent toutes mesures raisonnables
      pour empêcher qu’il soit porté atteinte à sa personne, à sa liberté ou
      à sa dignité. »
   39. La Cour reconnaît dans le présent arrêt, conformément à sa juris-
prudence récente, que la règle de droit international coutumier reflétée à
l’article 29 de la convention de Vienne sur les relations diplomatiques se
« traduit par des obligations positives à la charge de l’Etat d’accueil, pour ce
qui est des actes de ses propres autorités, et par des obligations de préven-
tion concernant les actes éventuels de particuliers » (arrêt, par. 174). Elle
impose en outre aux Etats d’accueil « l’obligation de protéger l’honneur
et la dignité des chefs d’Etat, en relation avec leur inviolabilité » (ibid.).
   40. L’examen des convocations à témoigner adressées au chef de l’Etat
djiboutien le 17 mai 2005 et le 14 février 2007 amène pourtant la Cour à
conclure que la France n’a pas porté atteinte aux règles relatives à
l’immunité de juridiction pénale et à l’inviolabilité qui s’appliquent à lui.
Il est toutefois manifeste que ces convocations constituent non seulement
un manquement à la « courtoisie due à un chef d’Etat étranger », mais
également une violation de l’obligation qui incombait à la France de pro-
téger l’honneur et la dignité des chefs d’Etat étrangers.
   41. La Cour constate en premier lieu que la convocation adressée au
chef de l’Etat djiboutien le 17 mai 2005 « n’était pas assortie de mesures
de contrainte prévues par le Code de procédure pénale français en son
article 109 ». Il s’agissait, au contraire, d’une « simple invitation à témoi-
gner que le chef de l’Etat pouvait accepter ou refuser librement » (ibid.,
par. 171). Cette déclaration n’est pas fondée, dans la mesure où cette
convocation était bien assortie de mesures de contrainte qui portaient
atteinte à l’immunité du chef de l’Etat djiboutien.

              A. La convocation à témoigner du 17 mai 2005
  42. La convocation à témoigner du 17 mai 2005 portait sur l’« assassi-
nat sur la personne de M. Bernard Borrel, les 18 ou 19 octobre 1995 à
Djibouti, faits prévus et réprimés par les articles 113-7, 221-1, 221-3,
221-8, 221-9 et 221-11 du Code pénal ». La question qui se pose est de
savoir si cette procédure relevait de l’article 101 ou de l’article 656 du
Code de procédure pénale car, dans le premier cas seulement, la France
aurait porté atteinte aux immunités de juridiction et à l’inviolabilité du
chef de l’Etat djiboutien. L’article 656 du Code de procédure pénale
énonce ce qui suit :
      « La déposition écrite d’un représentant d’une puissance étrangère
      est demandée par l’entremise du ministre des affaires étrangères. Si
      la demande est agréée, cette déposition est reçue par le premier pré-
      sident de la cour d’appel ou par le magistrat qu’il aura délégué. »

132

306 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

   43. En l’espèce, le président djiboutien a été invité à se présenter au
cabinet du juge d’instruction pour être entendu en qualité de témoin. Il n’a
pas été invité par le ministre des affaires étrangères à faire une déposition
écrite. La procédure n’a donc clairement pas été menée sur la base de l’ar-
ticle 656 du Code de procédure pénale, qui requiert une demande de déposi-
tion écrite par l’entremise du ministre des affaires étrangères. Elle corres-
pond davantage à la procédure prévue par l’article 101 du même code.
   44. Aux termes du paragraphe premier de l’article 101 du Code de
procédure pénale, « [l]e juge d’instruction fait citer devant lui, par un
huissier ou par un agent de la force publique, toutes les personnes dont la
déposition lui paraît utile. Une copie de leur citation est délivrée. » En
l’espèce, le juge d’instruction a bien fait citer devant lui le président
djiboutien. Une copie de cette citation lui a bien été délivrée. Le para-
graphe 3 de cet article précise que, « [l]orsqu’il est cité ou convoqué, le
témoin est avisé que, s’il ne comparaît pas ou qu’il refuse de comparaître,
il pourra y être contraint par la force publique en application des dispo-
sitions de l’article 109 ». L’article 109 du Code de procédure pénale pré-
voit en effet que « [t]oute personne citée pour être entendue comme
témoin est tenue de comparaître, de prêter serment et de déposer sous
réserve des dispositions des articles 226-13 et 226-14 du Code pénal [qui
concernent le secret professionnel] ». « Si le témoin ne comparaît pas ou
refuse de comparaître, le juge d’instruction peut, sur les réquisitions du
procureur de la République, l’y contraindre par la force publique. »
L’article 434-15-1 du Code pénal précise en outre :

        « Le fait de ne pas comparaître, de ne pas prêter serment ou de ne
      pas déposer, sans excuse ni justification, devant le juge d’instruction
      ou un officier de police judiciaire agissant sur commission rogatoire
      par une personne qui a été citée par lui pour y être entendue comme
      témoin est puni de 3750 euros d’amende. »
   45. Le président djiboutien a naturellement refusé de donner suite à
cette convocation. Il pouvait donc être contraint par la force publique à
comparaître et être passible de sanctions pénales, cela en violation des
règles relatives à l’immunité de juridiction pénale et d’inviolabilité des
chefs d’Etat. Cette immunité dont bénéficient les chefs d’Etat est censée
couvrir toutes les étapes de la procédure pénale. En conséquence, un chef
d’Etat ne devrait pas pouvoir être convoqué à témoigner. Seule une dé-
position écrite peut lui être demandée par l’entremise du ministre des
affaires étrangères (article 656 du Code de procédure pénale). Or, cela
n’a pas été fait en l’espèce.
   46. La Cour de cassation française avait reconnu, dans un arrêt du
10 octobre 2001, l’incompatibilité entre le statut du président de la Répu-
blique française et l’obligation de comparaître en tant que témoin. Elle
avait déclaré ce qui suit :
        « Le Président de la République ne peut, pendant la durée de son

133

307 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

      mandat, être entendu comme témoin assisté ni être mis en examen,
      cité ou renvoyé pour une infraction quelconque devant une juridic-
      tion pénale de droit commun, [qu’]il n’est pas davantage soumis à
      l’obligation de comparaître en tant que témoin prévu par l’ar-
      ticle 101 du Code de procédure pénale dès lors que cette obligation
      est assortie par l’article 109 dudit code d’une mesure de contrainte
      par la force publique et qu’elle est pénalement sanctionnée. »

La raison invoquée par la Cour de cassation à propos de l’impossibilité
pour le président de témoigner est donc bien le fait que cette obligation
soit assortie d’une mesure de contrainte par la force publique et qu’elle
soit pénalement sanctionnée.
   47. Etant donné que les tribunaux français ne peuvent ni citer ni faire
comparaître le président de leur propre pays pendant la durée de son
mandat, il est difficilement admissible qu’ils puissent inviter des chefs
d’Etat étrangers à se présenter dans leurs bureaux pour être entendus en
qualité de témoins. La Cour avait, dans la présente espèce, l’opportunité
de déclarer clairement et sans ambiguïté que cette pratique constituait
une violation du droit international et que, en agissant ainsi, les juges
français engageaient la responsabilité internationale de la France. Le lan-
gage utilisé dans les conclusions de la Cour, ainsi que l’absence d’une
décision claire dans le dispositif, pourraient malheureusement conduire à
une répétition de cette pratique irrespectueuse du droit international.
   48. Par ailleurs, dans l’affaire du Mandat d’arrêt (République démo-
cratique du Congo c. Belgique), la Cour a déclaré que l’émission et la
diffusion du mandat d’arrêt à l’encontre de M. Yerodia, alors ministre
des affaires étrangères du Congo, avaient méconnu son immunité de juri-
diction pénale et son inviolabilité au motif que ces deux actes, « compte
tenu de la nature et de l’objet du mandat [d’arrêt] », avaient « vocation à
permettre l’arrestation » de l’intéressé sur le territoire belge et à l’étranger.
En l’espèce, la convocation à témoigner avait vocation à l’exécution
d’une mesure de contrainte par la force publique à l’encontre du chef de
l’Etat djiboutien dès lors que celui-ci exerçait son droit légitime de refuser
de ne pas déférer à la convocation à témoigner.
   49. L’ensemble de ces éléments démontre que la convocation à témoi-
gner du 17 mai 2005 portait bien atteinte aux règles de droit international
relatives à l’immunité des chefs d’Etat. La Cour a reconnu que cette
convocation ne respectait pas les formes prescrites par l’article 656 du
Code de procédure pénale, qui porte sur la déposition écrite « d’un repré-
sentant d’une puissance étrangère ». Elle s’est toutefois contentée de noter
que, « en invitant un chef d’Etat à déposer par simple télécopie et en lui
fixant d’autorité un délai extrêmement bref pour se présenter à son
bureau, le juge d’instruction ... n’a[vait] pas agi conformément à la cour-
toisie due à un chef d’Etat étranger » (arrêt, par. 172). Or, l’immunité et
l’inviolabilité du chef de l’Etat ne relèvent pas simplement de la courtoisie
diplomatique, mais sont des règles solidement ancrées en droit interna-
tional conventionnel et coutumier.

134

308 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

   50. La France, elle-même, a reconnu que la convocation à témoigner
de 2005 ne respectait pas la procédure prévue en matière de dépositions
de représentants d’une puissance étrangère. Si elle a considéré que cet
acte de procédure était nul et non avenu car il ne respectait pas les dis-
positions de l’article 656 du Code de procédure pénale, la France n’a pas
présenté d’excuses au chef de l’Etat djiboutien, contrairement à ce qu’avait
fait le ministère français des affaires étrangères lorsqu’une convocation
similaire avait été adressée à l’ambassadeur de Djibouti en France en
2004. Celui-ci s’était en effet excusé pour cette « entorse aux usages diplo-
matiques », ajoutant que le juge d’instruction concerné « avait « reconnu
son erreur » et « souhaitait que la convocation soit considérée comme
nulle et non avenue » ». La Cour a, pour sa part, jugé simplement « regret-
table » que la procédure n’ait pas été respectée et que, « tout en en étant
conscient, le ministère français des affaires étrangères n’ait pas présenté
des excuses au président de Djibouti, comme il l’avait fait précédemment
à l’ambassadeur de Djibouti en France, qui s’était trouvé dans une situa-
tion similaire » (arrêt, par. 172). A mon avis, la Cour aurait tout de même
dû exiger que la France présente des excuses au chef de l’Etat djiboutien.
   51. Par ailleurs, il est clair que la communication à l’Agence France-
Presse, en violation du secret de l’instruction, d’informations relatives à
la convocation à témoigner du chef de l’Etat djiboutien doit être consi-
dérée comme une atteinte à la dignité de celui-ci. L’Agence France-Presse
avait en effet fait une annonce publique au sujet de la convocation à
témoigner du chef de l’Etat djiboutien à peine quelques minutes après
que celui-ci en eut pris connaissance. Cela indique que l’action des ins-
tances judiciaires françaises visait clairement à porter atteinte à la dignité
et à l’honneur du chef d’Etat djiboutien.

           B. La convocation à témoigner du 14 février 2007
   52. La convocation à témoigner du 14 février 2007 a été émise lors du
séjour du président djiboutien en France à l’occasion de la vingt-
quatrième conférence des chefs d’Etat d’Afrique et de France qui devait
se tenir à Cannes les 15 et 16 février.
   53. La convocation du 14 février 2007 ne semble qu’en apparence
suivre la procédure prévue à l’article 656 du Code de procédure pénale
français. Cette disposition régit les dépositions écrites des représentants
d’une puissance étrangère. Or, dans le cas d’espèce, le juge d’instruc-
tion a demandé à recueillir le témoignage du chef de l’Etat djiboutien.
La France, en ne respectant pas les dispositions de sa propre législation,
a agi en violation des règles coutumières du droit international relatives
aux immunités des chefs d’Etat.
   54. Par ailleurs, il convient de noter que la médiatisation de cette
convocation ainsi que son émission lors du séjour du président djiboutien
en France à l’occasion d’une conférence qui rassemblait de nombreuses
délégations d’Afrique, mais aussi des représentants de l’Organisation des
Nations Unies et de l’Union africaine, témoignent d’une intention déli-

135

309 QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (OP. IND. YUSUF)

bérée d’embarrasser le chef de l’Etat djiboutien. En effet, la presse fran-
çaise (L’Express, Le Monde et l’AFP) a attribué l’origine de l’informa-
tion concernant la convocation du chef de l’Etat djiboutien à des « sources
judiciaires » avant même que la lettre du ministère des affaires étrangères
français n’ait été envoyée à l’ambassade de Djibouti à Paris. Cela montre
que des fuites délibérées concernant un acte couvert par le secret de l’ins-
truction avaient bel et bien été orchestrées aux fins de porter atteinte à
l’honneur et à la dignité du chef d’Etat djiboutien, et de faire croire au
public que celui-ci était impliqué, d’une manière ou d’une autre, dans le
décès du juge Borrel.
   55. Tous ces éléments démontrent que les autorités françaises ont bien
porté atteinte à l’honneur et à la dignité du chef d’Etat djiboutien, et
qu’elles n’ont pas pris toutes les mesures nécessaires pour protéger son
immunité de juridiction et sa personne pendant ses visites dans leur pays.
Par conséquent, la Cour aurait dû demander à la France de faire cesser le
fait illicite en annulant les deux convocations à témoigner adressées au
chef d’Etat djiboutien et d’offrir à Djibouti des excuses et des garanties
tendant, à l’avenir, à la non-répétition des atteintes à l’honneur et à la
dignité de son chef d’Etat.
   56. En conclusion, j’estime que l’étendue de la violation par la France
de la convention d’entraide judiciaire en matière pénale était beaucoup
plus large que celle reconnue par la Cour dans le présent arrêt. Je consi-
dère par ailleurs que la France a porté atteinte aux règles coutumières
relatives à l’immunité, à l’inviolabilité, à l’honneur et à la dignité du chef
de l’Etat djiboutien et que la Cour aurait dû, non seulement dans
ses motifs, mais aussi dans son dispositif, lui enjoindre de formuler des
excuses publiques.

                                         (Signé) Abdulqawi A. YUSUF.




136

